United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.M., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
AVIATION DEPOT, Alameda, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Daniel R. Long, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1460
Issued: March 7, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 4, 2010 appellant filed a timely appeal from a November 17, 2009 merit decision
of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the claim
ISSUES
The issues are: (1) whether the Office properly found that appellant received an
overpayment of $10,150.47 for the period July 1, 2001 to April 11, 2009 due to underdeduction
of a retirement benefit offset; (2) whether the Office properly denied waiver of the overpayment;
and (3) whether the Office abused its discretion in setting the rate of recovery from continuing
compensation at $300.00 every 28 days.
FACTUAL HISTORY
On May 14, 1990 appellant, then a 50-year-old computer systems programmer, sustained
a back injury in the performance of duty. The Office accepted his claim for lumbar sprain and
aggravation of degenerative disc disease and failed back surgery.

Appellant was placed on the periodic rolls effective September 24, 1990. While on
compensation, he began receiving disability benefits from the Social Security Administration
(SSA) on July 1, 2001. The Office, however, failed to offset the portion of appellant’s social
security benefit that was based upon his federal civilian service.
In an April 9, 2009 fax transmittal from the SSA, Michael Brennan stated that the “period
eligible for FERS [Federal Employee Retirement System] offset is July 2001 [through]
May 2004 and October 2004 through the current month.” He indicated that appellant was
receiving disability benefits from November 1990 through June 2001 and from June through
September 2004. Mr. Brennan provided SSA rates with a FERS offset and without a FERS
offset from July 2001 through December 2008.1
The record contains a FERS and social security dual benefits calculation worksheet
specifying the social security benefits appellant would have received every 28 days without
FERS offset versus the amounts he should have received with FERS offset for the period
July 2001 to April 11, 2009. The worksheet reflects that the Office’s failure to deduct the FERS
offset for the applicable period resulted in an overpayment of $10,150.47.
By notice dated April 9, 2009, the Office advised appellant of its preliminary
determination that he received an overpayment in the amount of $10,150.47 because he was in
receipt of social security benefits attributable to his federal employment at the same time that he
was receiving compensation benefits under the Federal Employees’ Compensation Act. This
constituted a prohibited dual receipt of benefits. The Office stated that, according to the SSA,
with the exception of the period between June 1 through September 30, 2001, appellant had
received social security retirement benefits since July 1, 2001. It found him not at fault in
creating the overpayment. Appellant was afforded 30 days to request a telephone conference,
prerecoupment hearing or a final decision based on the record. The Office also requested
financial information and any additional arguments supporting waiver of the overpayment.
On May 4, 2009 appellant requested a prerecoupment hearing. He stated that repayment
of the overpayment amount would create a financial hardship.
Appellant submitted an overpayment recovery questionnaire dated May 4, 2009. His
monthly income consisted of social security benefits of $1,073.00 and compensation benefits of
$2,609.84, for a total monthly income of $3,682.84. Additional household income included
social security benefits for his wife in the amount of $1,770.00 and benefits from Los Angeles
County for his daughter in the amount of $740.00, for a total monthly household income of
$6,192.84.2 Appellant noted savings in the amount of $10,714.0 and annual stock dividends in
the approximate amount of $50.00. Assets included 34 shares of Wells Fargo stock. Appellant
1

The actual figures provided show SSA rates with FERS/without FERS with effective dates ranging from
July 2001 to December 2008 as follows: July 2001 -- $725.40/$638.50; December 2001 -- $744.50/$655.00;
December 2002 -- $754.80/$664.10; December 2003 -- $770.70/$678.10; October 2004 -- $978.70/$861.10;
December 2004 -- $1005.10/$884.30; December 2005 -- $1046.30/$920.50; December 2006 -- $1080.80/$950.80;
December 2007 -- $1105.60/$972.60; December 2008 -- $1169.70/$1029.00.
2

Appellant indicated that benefits for his daughter would cease effective November 27, 2009, resulting in a
monthly household income of $5,452.84.

2

stated that his home was a liability, rather than an asset, due to the housing crisis in California.
He listed monthly expenses of $5,405.54 as follows: utilities -- $551.28; auto insurance -$68.15; mortgage -- $1,650.00; home equity line of credit -- $468.95; food -- $500.00; clothing -$50.00; pest control -- $89.00; home security -- $41.99; Macy’s -- $50.00; Sears -- $500.00;
Chase -- $500.00; gardener -- $60.00; housekeeper -- $253.00; N. CA conference of Seventh Day
Adventists -- $623.17. Appellant stated that he had no invoices to document his expenses, as
they were shredded and discarded when paid and the bank held his cancelled checks. He noted
that he had additional expenses, which included automobile repairs, gasoline, personal grooming,
veterinary, dental and other medical and pharmacy expenses.
During an August 14, 2009 telephonic hearing, appellant requested waiver of the
overpayment amount based on financial hardship, noting that he and his wife were in their 70’s
and were 100 percent disabled. He stated that the balance of his savings account was now lower
than the $10,000.00 amount previously noted. The hearing representative advised appellant to
submit financial documentation supporting his request for waiver, including verification of his
mortgage, insurance, credit card and home maintenance payments. He provided appellant
60 days to submit additional evidence.
The record contains an undated report of a Saturn multi-point vehicle inspection. The
report was received by the Office on October 28, 2009.
By decision dated November 17, 2009, the Office hearing representative found that
appellant received an overpayment of $10,150.47 for the period July 1, 2001 to April 11, 2009,
with the exception of the period between June 1 through September 30, 2001, due to
underdeduction of a retirement benefit offset. Although appellant was found to be without fault
in the creation of the overpayment, the hearing representative denied waiver of the overpayment
because he failed to provide the supporting financial documentation requested during the
hearing. She noted, however, that based upon the information provided prior to the hearing,
appellant had household income of $5,452.84 and undocumented expenses of approximately
$4,820.00 a month, resulting in approximately $600.00 a month in discretionary income.
Therefore, appellant should be able to afford a monthly payment of $300.00, to be deducted from
his monthly compensation payment. A waiver of charges/compromise of principal worksheet
reflected that the debt would be repaid within 35.4 months, which is less than his life expectancy
of 171.6 months.
On appeal, counsel states that appellant was unable to submit supporting documentation
to the Office until October 2009 because he sustained a heart attack on September 16, 2009. He
also contends that appellant’s life expectancy is shorter than the 12-year figure used by the
hearing examiner.3
3

The Board notes that appellant submitted additional evidence on appeal. The Board’s jurisdiction is limited to
reviewing the evidence that was before the Office at the time of its final decision. Therefore, this additional
evidence cannot be considered by the Board. 20 C.F.R. § 501.2(c); Dennis E. Maddy, 47 ECAB 259 (1995);
James C. Campbell, 5 ECAB 35, 36 n.2 (1952). On appeal, counsel references supporting documents reportedly
submitted after the August 14, 2009 hearing but prior to the Office’s November 17, 2009 decision. The only
document of record submitted by appellant during the applicable time period was the undated vehicle inspection
report received by the Office on October 28, 2009.

3

LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of the Act4 provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.5 Section 8129(a) of the Act provides, in pertinent part, that when an
overpayment has been made to an individual under this subchapter because of an error of fact or
law, adjustment shall be made under regulations prescribed by the Secretary of Labor by
decreasing later payments to which an individual is entitled.6
Section 8116(d)(2) of the Act7 provides for limitations on the right to receive
compensation and states in pertinent part:
“(d) Notwithstanding the other provisions of this section, an individual receiving
benefits for disability or death under this subchapter who is also receiving benefits
under [S]ubchapter [3] of [C]hapter 84 of this title or benefits under [T]itle [2] of
the [SSA] shall be entitled to all such benefits, except that -- ”
***
“(2) in the case of benefits received on account of age or death under title [2] of
the [SSA,] compensation payable under this subchapter based on the [f]ederal
service of an employee shall be reduced by the amount of any such social security
benefits payable that are attributable to [f]ederal service of that employee covered
by [C]hapter 84 of this title.”8
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation beginning
July 1, 2001 due to underdeduction of a retirement benefit offset. The case is not in posture for a
decision, however, as to the amount or period of the overpayment.
The record reflects that appellant received compensation benefits under the Act at the
same time that he received social security benefits attributable to his federal employment. The
portion of his social security benefits that he earned as a federal employee as part of his FERS
retirement and the receipt of benefits under the Act he received concurrently for this period

4

5 U.S.C. §§ 8101-8193

5

Id. at § 8102(a).

6

Id. at § 8129(a).

7

Id. at § 8116(d)(2).

8

Id.; see also Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter 2.1000.11(a)(b)
(January 1997); FECA Bulletin No. 97-9 (issued February 3, 1997) (the portion of SSA benefits earned as a federal
employee is part of the FERS retirement package and the receipt of FECA benefits concurrently with federal
retirement is a prohibited dual benefit).

4

constitutes a prohibited dual benefit.9 The Office’s failure to offset appellant’s compensation
benefits by the amount of social security benefits he received attributable to his federal service
resulted in an overpayment of compensation.
The Office found that appellant received an overpayment of $10,150.47 for the period
July 1, 2001 to April 11, 2009. The evidence of record, however, is insufficient to establish
either the period or amount of the overpayment. The Board finds therefore that the case must be
remanded for further development.
On April 9, 2009 SSA stated that appellant’s benefits should have been offset from
July 2001 through May 2004 and from October 2004 through April 2009. It also indicated that
appellant was receiving disability benefits from November 1990 through June 2001 and from
June through September 2004. SSA did not state, however, whether she was receiving dual
benefits through April 2009. Additionally, while the report provided SSA rates with a FERS
offset and without a FERS offset for the period July 2001 through December 2008, it did not
provide information on the period from December 2008 through April 2009.
By decision dated November 17, 2009, the Office hearing representative found that
appellant received an overpayment of $10,150.47 for the period July 1, 2001 to April 11, 2009,
with the exception of the period between June 1 through September 30, 2001, due to
underdeduction of a retirement benefit offset. She relied, in part, on the FERS and social
security dual benefits calculation worksheet. The Office hearing representative did not explain
however, how she determined the amount of the overpayment. Such an explanation is
particularly important in light of the fact that the record prior to the November 17, 2009 decision
does not contain a printout of compensation payments received by appellant from July 1, 2001 to
April 11, 2009.
It is well established that the Office, as part of its adjudicatory function, must make
findings of fact and provide a statement of reasons for the decision reached.10 In an overpayment
situation, it must explain the basis for its finding of overpayment and a clear statement indicating
how the overpayment was calculated.11 In this case, the Office hearing representative failed to
provide such an explanation and the Board is unable to make a determination as to the accuracy
of her findings. The case will therefore be remanded to the Office for proper findings as to the
period and amount of the overpayment in compensation. After such further development as it
deems necessary, the Office shall issue an appropriate decision.
CONCLUSION
The Board finds that appellant received an overpayment of compensation due to
underdeduction of a retirement benefit offset. The Board finds, however, that the case is not in
9

5 U.S.C. § 8116(d)(2); Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter
2.1000.11(a)(b) (January 1997); FECA Bulletin No. 97-9 (issued February 3, 1997). A.L., 61 ECAB ___ (Docket
No. 09-1529, issued January 13, 2010); Franklin L. Bryan, 56 ECAB 310 (2005).
10

See Robert N. Johnson, 51 ECAB 480 (2000); see also 20 C.F.R. § 10.126.

11

See Jenny M. Drost, 56 ECAB 587 (2005).

5

posture for a decision as to the period and amount of the overpayment. The Board further finds
that the case is not in posture for a decision regarding waiver or recovery of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the November 17, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part and remanded for
further action consistent with this decision.12
Issued: March 7, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

As the Board has set aside the Office’s finding on the duration and amount of the overpayment, the case is not
in posture for a decision regarding waiver or recovery of the overpayment from continuing compensation benefits.

6

